Case 20-41308        Doc 199   Filed 03/30/20 Entered 03/30/20 13:22:48     Main Document
                                           Pg 1 of 8


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


 IN RE:                                     )     In Proceedings
                                            )     Under Chapter 11
 FORESIGHT ENERGY, L.P., et al.             )
                                            )
          Debtors.                          )     Bk. No. 20-41308-659
                                            )     Jointly Administered
                                            )
                                            )     Related Docket Nos. 29 and 74

     LIMITED OBJECTION TO ENTRY OF FINAL ORDER (I) AUTHORIZING
    THE DEBTORS TO (A) OBTAIN POST-PETITION FINANCING, (B) GRANT
          SENIOR SECURED PRIMING LIENS AND SUPERPRIORITY
        ADMINISTRATIVE EXPENSE CLAIMS, AND (C) UTILIZE CASH
       COLLATERAL; (II) GRANTING ADEQUATE PROTECTION TO THE
     PREPETITION SECURED PARTIES; (III) MODIFYING THE AUTOMATIC
              STAY; (IV) SCHEDULING FINAL HEARING; AND
                      (V) GRANTING RELATED RELIEF

          MITCHELL/ROBERTS PARTNERSHIP, an Illinois Partnership; REBA L.

 MITCHELL, individually and as Trustee and Beneficiary of the Robert H. Mitchell

 Residual Trust; CARL INMAN, Independent Executor of the Estate of Russell J. Inman,

 Deceased; CAROL DEAN CRABTREE; ROBIN LYNNE KEE WILLIAMS; JOHN MILO

 KEE; J. EARL BALDWIN, Personal Representative of the Estate of Beverly B. Adams,

 Deceased; J. EARL BALDWIN, Personal Representative of the Estate of Katherine

 Baldwin, Deceased; and DAVID SENSENEY, Executor of the Estate of Marguerite Boos,

 Deceased (collectively, the “Subsidence Rights Claimants”), by and through their

 undersigned attorneys, state as follows:

          1. On March 10, 2020, the Debtors filed their voluntary cases under Chapter 11 of

 the United States Bankruptcy Code.
Case 20-41308     Doc 199     Filed 03/30/20 Entered 03/30/20 13:22:48        Main Document
                                          Pg 2 of 8


        2. Debtor Williamson Energy, LLC (“WE”) and other Debtors mine coal as their

 principal business.   Mining of coal is dependent on ownership of the right to do so.

 However, the right to mine coal is not a carte blanche right to impact the rights of the

 owners of the strata above the removed coal seam including the surface. In that respect,

 owners of the above strata (including the surface) also own the right of subjacent and

 sublateral support unless the right to subside was specifically granted and conveyed o

 the party mining the coal. If the owner of the coal in that context mines it, it must do so

 in a fashion so as not to subside the above strata.       In other words, mining can be

 accomplished only by way of so-called room and pillar mining in which sufficient coal

 must remain in-place so as to support the strata above. By comparison, if the owner of

 the coal also holds the right to subside the above strata including the surface, it can use

 longwall mining, which has the planned effect of virtually subsiding the above strata.

        3. The difference between room-and-pillar and longwall mining is significant in

 that the latter permits the owner of the coal to remove and recover substantially more

 coal per acre. In sum, the economic effect of longwall mining provides an unquestioned

 substantial benefit to the coal miner at the expense of the owners of the above strata

 including the surface.

        4. On November 26, 2014, the Subsidence Rights Claimants filed an action against

 Debtor Williamson Energy, LLC (“WE”), as well as others not involved in these

 proceedings, seeking, inter alia, declaratory relief with respect to the construction of four

 (4) deeds under which George Roberts and his wife conveyed to Charles I Pierce the coal

 in and underlying 127 parcels of real property located in Southern Illinois (the “Pierce




                                               2
Case 20-41308          Doc 199       Filed 03/30/20 Entered 03/30/20 13:22:48                Main Document
                                                 Pg 3 of 8


 Deeds”). That action was filed in the Circuit Court, Williamson County, Illinois under

 case number 14-MR-285 (the “State Court Case”).1

           5. The Pierce Deeds contained the following provision (the “Subsidence

 Provision”) immediately following the legal description of 12 distinct parcels:

           TOGETHER with the right to mine, dig, and remove the coal therefrom
           and the right to dig the ·entire quantity or a less quantity of said real
           estate at the grantee's option, without leaving any support for the
           overlying strata, and without liability for any injury or damage which
           may result from the mining and removal of said coal, whether caused
           by the breaking of the said strata or otherwise, and to ventilate and drain
           the mines and said coal by such openings, shafts, drill holes, pipes,
           trenches, structures and appliances as are reasonably necessary and best
           adapted for such purposes, and the right to mine, ventilate and drain
           other lands and transport such other coal through and by means of the
           mines, openings, shafts, structures and appliances upon such lands, and
           the right to mine and remove so much of other minerals as may be
           desirable or necessary in order to properly mine and remove said coal.


           6. No such provision appears in the Pierce deeds with respect to the remaining

 115 parcels.

           7. The Subsidence Provision applicable to 12 parcels has the effect of permitting

 the owner of the coal to subside the above strata and thereby impact the owners of such

 strata including the surface rights. As to the remaining 115 parcels, the owner of the coal

 has no such right.

           8. Based on the foregoing, the Subsidence Rights Claimants contend that WE and

 other corporate defendants in the State Court Case have no right to subside the above

 strata and may not interfere with the Subsidence Rights Claimants’ right to subjacent and




 1
     Certain of the Plaintiffs are also parties to actions against WE for subsidence and other damages.


                                                        3
Case 20-41308       Doc 199    Filed 03/30/20 Entered 03/30/20 13:22:48          Main Document
                                           Pg 4 of 8


 sublateral support with respect to 115 parcels conveyed in the Pierce Deeds.

 Consequently, WE and the other corporate defendants in the State Court Case are

 required to mine and remove the coal in and under such 115 parcels in such a fashion so

 as to provide subjacent and sublateral support. Having failed to support the above strata,

 WE and the other corporate defendants must compensate for damages sustained by the

 Subsidence Rights Claimants planned subsidence mining of the 115 parcels.

        9. The matters at issue in the State Court Case touch on and concern only

 questions of Illinois law relative to property rights and construction of the Pierce Deeds.

        10. On July 15, 2019, the Circuit Court entered judgment against the Subsidence

 Rights Claimants and in favor of the defendants. The Circuit Court construed the Pierce

 Deeds so as to render the Subsidence Provision applicable to all 127 parcels.

        11. The Subsidence Rights Claimants appealed the Circuit Court’s decision the

 State Court Case. The appeal has been fully briefed, and the Subsidence Rights Claimants

 intend to seek relief from the automatic stay so as to permit their appeal to be argued and

 fully concluded.

        12. On March 11, 2020, this Court entered its Interim Order (I)Authorizing the Debtors

 to (A) Obtain Post-Petition Financing, (B) Grant Senior Secured Priming Liens and

 Superpriority Administrative Expense Claims, and (C) Utilize Cash Collateral; (II) Granting

 Adequate Protection to the Prepetition Secured Parties; (III) Modifying the Automatic Stay; (IV)

 Scheduling Final Hearing [Doc. 74] (the “Interim Order”).

        13. Among other things, the Interim Order purports to approve the Credit and

 Guaranty Agreement (the “DIP Credit Agreement”) attached thereto as Exhibit 2.




                                                4
Case 20-41308     Doc 199     Filed 03/30/20 Entered 03/30/20 13:22:48        Main Document
                                          Pg 5 of 8


        14. The Subsidence Rights Claimants do not object to the Debtors’ use of cash

 collateral, obtaining post-petition credit, grant of liens and security interests. However,

 neither the Interim Order nor any other Order or relief in these jointly administered cases

 should be a vehicle for enhancing or granting to the Debtors’ property interests or

 licenses, including, without limitation, the property interests or rights of WE as derived

 from the Pierce Deeds.     Nor should any such Order be deemed to grant any of the

 Debtors, including WE, any rights they did not hold as of the commencement of these

 Chapter 11 cases.

        15. For example, in Article 5.06(b) of the DIP Credit Agreement, the Debtors

 represent that none of them is in violation of “any restriction of record or agreement

 affecting any Mortgaged Property . . . where such violation . . . could reasonably be

 expected to have, individually, or in the aggregate, a Material Adverse Effect.” As stated

 above, absent a conveyance to them of the right of subjacent and sublateral support, the

 Debtors’ ability to mine coal is significantly curtailed. Certainly, any representation of

 that nature by the Debtors should not be binding upon the Subsidence Rights Claimants,

 nor should it be deemed to confer on the Debtors rights that are non-existent.

        16. In addition, Article 7.01 prohibits the Debtors from creating, incurring,

 assuming or permitting to exist any Lien upon any of their respective properties, other

 than, among other things Permitted Real Estate Encumbrances. That term is defined so

 as to include the right of subjacent and sublateral support, but is qualified such that it is

 among the “Permitted Real Estate Encumbrances” so long as it does not “materially

 detract from the value of any Mine subject thereto or interfere with the ordinary conduct




                                               5
Case 20-41308     Doc 199     Filed 03/30/20 Entered 03/30/20 13:22:48        Main Document
                                          Pg 6 of 8


 of the business or operations of [the Debtors] . . .” As stated above, absent a conveyance

 to a Debtor of the right to interfere with subjacent and sublateral support, the Debtors,

 including WE, cannot engage in longwall mining, and, instead, must limit their activities

 to room-and-pillar mining. Indeed, that limitation significantly curtails the amount of

 coal that can be mined and has attendant significant economic consequences to the

 Debtors.

        17. It is beyond dispute that neither section 363 nor section 364 of the Bankruptcy

 Code contemplates relief that would somehow increase or enhance a bankruptcy estate’s

 property interests. Insteads, property of the estate is both defined and circumscribed by

 section 541. In short, a case under the Bankruptcy Code is not a vehicle in which a debtor

 in possession can conjure up interests in property that did not exist as of the petition. So,

 too, in this case, the Debtors cannot under the auspices of use of cash collateral and post-

 petition financing attempt to enhance the extent of their respective interests in property.

        18. In sum, the Subsidence Rights Claimants do not object to the Debtors’ use of

 cash collateral or wish to impair the Debtors’ ability to obtain post-petition financing.

 However, neither the use of cash collateral nor secured post-petition financing should be

 used to obtain or deemed to be an expansion of the Debtors’ rights in property or to

 adversely affect or in any way diminish the rights and interests of the Subsidence Rights

 Claimants.

            WHEREFORE,         MITCHELL/ROBERTS            PARTNERSHIP,         an    Illinois

 Partnership; REBA L. MITCHELL, individually and as Trustee and Beneficiary of the

 Robert H. Mitchell Residual Trust; CARL INMAN, Independent Executor of the Estate of




                                               6
Case 20-41308    Doc 199    Filed 03/30/20 Entered 03/30/20 13:22:48       Main Document
                                        Pg 7 of 8


 Russell J. Inman, Deceased; CAROL DEAN CRABTREE; ROBIN LYNNE KEE

 WILLIAMS; JOHN MILO KEE; J. EARL BALDWIN, Personal Representative of the Estate

 of Beverly B. Adams, Deceased; J. EARL BALDWIN, Personal Representative of the

 Estate of Katherine Baldwin, Deceased; and DAVID SENSENEY, Executor of the Estate

 of Marguerite Boos, Deceased, respectfully request and pray that any Order authorizing

 the Debtors’ to use cash collateral, borrow funds, grant liens and adequate protection

 specifically provide that it does not increase or enhance the rights and interests of the

 Debtors in property or adversely affect or diminsh the rights and interests of the

 Subsidence Rights Claimants.



                                          SILVER LAKE GROUP, LTD.

                                          /s/ Steven M. Wallace
                                   By:    _________________________________
                                          Steven M. Wallace #35738
                                          6 Ginger Creek Village Drive
                                          Glen Carbon, IL 62034
                                          Phone: (618) 692-5275
                                          Fax: (888) 519-6101
                                          Email: steve@silverlakelaw.com

                                          Thomas DeVore
                                          118 N. Second Street
                                          Greenville, IL 62246
                                          Phone: (618) 664-9439
                                          Fax (618) 664-9486
                                          Email: tom@silverlakelaw.com

                                          Counsel to the Subsidence Rights
                                          Claimants




                                             7
Case 20-41308    Doc 199     Filed 03/30/20 Entered 03/30/20 13:22:48       Main Document
                                         Pg 8 of 8




                                  Certificate of Service

        The undersigned certifies that a true and correct copy of the foregoing was served
 electronically this 30th day of March, 2020, via CM/ECF to all persons receiving notice
 through that system. The undersigned further certifies that a true and correct copy of the
 foregoing was served this 30th day of March, 2020, on all parties on the Debtors’ most
 recent Master Notice list (a copy of which is attached hereto as Exhibit A) (a) by email,
 where email addresses are provided and (b) by the United States Postal Service, postage
 fully prepaid, in the event the most recent Master Notice List does not include an email
 address.



                                          /s/ Steven M. Wallace
                                          __________________________________________




                                             8
